Exhibit 10.7

 


 

 

 

 

Alliant Techsystems Inc. (ATK) provides a severance benefit to eligible
Executives who are terminated for convenience or due to lay off or reduction in
workforce. Note that severance is not available in other types of terminations
including voluntary resignation or termination for cause nor is severance
available when a participant is reassigned to another position or offered other
employment by a successor or acquiring company. 

 

This document is the summary plan description (SPD) and contains all the terms
of the ATK Executive Severance (Plan) for eligible employees adopted by the
company effective January 1, 2005, as amended October 29, 2007.  A Change of
Control does not trigger any benefits under this Plan.

 

A severance payment is contingent upon a signed (and unrescinded) general
release of all claims against ATK in a form acceptable to ATK.  Upon official
notification of termination, an individual will have a period of time to
consider whether to accept and sign the general release.  An example of the
general release is attached to this SPD.  Its form may vary from state to state
and it may be changed from time to time.

 

 

Executive Severance Plan
as amended
effective October 29, 2007


QUESTIONS


 

SUMMARY PLAN DESCRIPTION (SPD)
FOR EXECUTIVES AT ATK AND ITS ASSOCIATED COMPANIES.  OCTOBER 2007

Contact Executive Compensation Department if you have questions about this
Plan.  You may obtain a printed copy of this SPD from Employee Solutions, or you
may print a copy from ATKNET (click on Microsoft Word doc).

 

 

1

--------------------------------------------------------------------------------


 


RESERVATION OF RIGHTS

 

 

ATK reserves the right to change, amend or terminate this Plan or to change the
severance benefit available under the Plan at any time in ATK’s sole discretion.

 

 

2

--------------------------------------------------------------------------------


 

Plan highlights

 


PLAN FEATURE


HOW IT WORKS


 


 

Plan participation

You automatically become a participant in the Plan when you become an Executive
employee of ATK or one of its associated companies.  If at any time, you are
demoted or otherwise removed from an Executive position, then you are
disqualified from participation in this Plan.  Persons in contract or consultant
positions are not eligible for benefits under this Plan. 

 

 

Plan cost

ATK will pay the entire cost of severance benefits paid under this Plan out of
its general funds.

 

 

Benefit eligibility

You may be offered a severance benefit if you are terminated for convenience or
due to layoff or reduction in workforce as determined by ATK and all other
conditions of the Plan are met.

 

 

Form of Benefit

If eligible, you will be provided at least two weeks’ notice of your termination
date, or pay in lieu of notice, a severance benefit that includes a lump-sum
severance payment, plus an additional lump-sum payment to offset costs to
continue health care, and outplacement services.

 

 

Benefit amount

 

 

For a Tier 1 Executive the amount of severance is equal to 12 months of base
salary.

 

For a Tier 2 Executive the amount of severance is based on two weeks of base
salary for each full year of continuous service with ATK measured from the most
recent hire date and calculated as of the effective date of termination.  It
includes a minimum severance payment of 26 weeks and a maximum severance payment
of 39 weeks. 

 

Note that the Plan has a non-duplication of severance benefit provision. 

 

 

General Release

You are required to sign a general release of all employment-related claims
prior to receiving a severance payment.  This agreement includes post-employment
restrictions relating to competition and non-solicitation of workforce. 

 

 

When benefit is payable

Severance is payable after the termination of your employment and after the
rescission period set in your signed general release, if any, has elapsed.

 

3

--------------------------------------------------------------------------------


 

Table of contents

 

Cover note .

1

 

 

Reservation of rights

2

 

 

Plan highlights

3

 

 

About this SPD

4

 

 

Introduction

5

 

 

Plan eligibility

 

Benefit eligibility

 

Coordination with Employment Agreements and other separation benefits

 

 

 

Form of severance benefit

8

 

 

Notice

 

Severance Payment

 

Other Severance Benefits

 

 

 

General provisions

10

 

 

Year of Service

 

General Release

 

Post-Employment Restrictions

 

Benefit Prorate (RPT)

 

Non-duplication

 

Medical / disability leave of absence

 

Change of Control

 

Amendment or Termination

 

 

 

Administration  (ERISA)

12

 

 

General Release (example)

Appendix A

 

 

About this SPD

 

•          This document is the Summary Plan Description (SPD) of the Executive
Severance Plan (Plan).  It explains who is eligible, what the benefit is, and
how and when the benefit may be distributed.

 

•          See the Administration section for additional administrative
information, including your rights under the Employee Retirement Income Security
Act (ERISA).

 

•          This SPD is not meant to cover every detail of the Plan.  Complete
details are in the plan document that, in all cases, governs the interpretation,
operation, and administration of the Plan.  In the event of a conflict between
this SPD and the plan document or any terms or conditions, the text of the plan
document will prevail. 

 

4

--------------------------------------------------------------------------------


 

Introduction

 

The ATK severance benefit is designed to provide you with advance notice of
termination, a lump sum severance payment, and other benefits described herein,
if you are terminated for convenience or due to a layoff or reduction in
workforce (RIF) from active regular full-time or regular part-time employment
with ATK or any of its associated companies.

 

For a Tier 1 Executive the amount of severance is equal to 12 months of base
salary.  For a Tier 2 Executive the amount of severance is based on two weeks of
base pay for each full year of continuous service with ATK measured from the
most recent hire date and calculated as of the effective date of termination. 
It may include service with a predecessor company. (See page 9.)  It includes a
minimum severance payment of 26 weeks and a maximum severance payment of 39
weeks.

 


PLAN ELIGIBILITY


 

You are eligible to participate in the Plan if you are an active regular
full-time or regular part-time salaried employee currently in a Tier 1 or Tier 2
Executive position.

 

•                  You are in a Tier 1 Executive position if you are an officer
elected by the ATK Board of Directors or you are a grade level 22A, 23 or 24.

 

•                  You are in a Tier 2 Executive position if you are grade level
22B or 22C and are eligible to participate in the ATK Executive Incentive
Program.

 

If you are eligible to participate in the Plan, you will remain a participant in
the Plan until the earliest of the following events occur:

 

•          You voluntarily terminate your employment.  (As used here, this
excludes a formal Request for Layoff Consideration, which may be periodically
offered);

 

•          You are terminated for cause by ATK;

 

•          You die, retire, or receive all severance benefits provided for under
this Plan, or you no longer qualify to receive benefits under the Plan; or

 

•          ATK no longer offers the Plan.

 

For purposes of this Plan, termination for cause shall include termination for
(i) any material failure of you to perform your duties, (ii) gross negligence or
willful or intentional wrongdoing or misconduct, (iii) a material breach by you
of any confidentiality agreement with the Company or duty of loyalty to the
Company, (iv) a commission of an act of personal dishonesty which involved
material personal profit in connection with the Company, or (v) a conviction or
guilty plea by you of a felony offense or a crime involving moral turpitude.  If
ATK so terminates your employment for cause, then you will not be eligible for
severance. 

 

5

--------------------------------------------------------------------------------


 

You are not eligible to participate in the Plan if:

 

•          You are classified as other than a regular employee, e.g., temporary
status, independent contractor, temporary agency employee, consultant, etc.; or

 

•          You are not an Executive of ATK or an associated company.

 

In addition, you are disqualified from participation in the Plan if you are not
actively at work as of the effective date of your termination.  Generally, you
are not considered actively at work, if you are on a leave of absence in excess
of ninety (90) consecutive calendar days, and you are not being paid wages or
Paid Time Off.  (Note: Employees on military leave of absence covered by
Uniformed Services Employment and Reemployment Rights Act (USERRA) are not
disqualified from receiving a severance benefit.)

 


BENEFIT ELIGIBILITY

 

If you are eligible to participate in the Plan, you may qualify for a severance
benefit when all of the following conditions are met:

 

•                  You are terminated for convenience or due to a layoff or RIF

 

•                  You have signed a general release of all employment-related
claims or potential claims against ATK after you are officially notified of
termination and within the consideration period set in your general release; and

 

•                  The rescission period set in your general release, if any,
has elapsed.

 

For purposes of this plan, termination for convenience shall mean in involuntary
termination of your employment taken by ATK at any time without cause.  If ATK
so terminates your employment, then you may be eligible for severance. 

 

Even if you are eligible, you will not qualify for a severance benefit if:

 

•          You refuse to work during the notice period or fail to satisfactorily
perform your job until your termination date, as determined in the sole
discretion of ATK;

 

•          You refuse to comply with a confidentiality agreement or non-compete
agreement or you disclose ATK trade secrets or confidential or proprietary
information;

 

•          You intentionally damage or refuse to return ATK or customer
property;

 

•          You engage in conduct or behavior that would otherwise lead to
termination of your employment such as disclosing confidential information,
disparaging the company, mistreating or harassing other employees, or violating
other workplace rules or ATK’s Code of Conduct; or

 

•          You are a participant in the Alliant Techsystems Inc. Income Security
Plan and your termination is a Qualifying Termination as defined under that
plan.  Under no circumstances will you receive benefits under both the Income
Security Plan and this Plan as a result of the termination of your employment.

 

 Severance benefits are not paid under this Plan in the following situations:

 

•          You are placed on a directed leave of absence or a temporary layoff
status, as determined by the company; or operations have been temporarily
interrupted due to a maintenance or vacation shutdown, material shortage, etc.;

 

•          Your location, business unit, or work function is sold, transferred,
outsourced, or merged with a third party and you are offered employment by or
you are transferred to the purchaser or other third party, whether or not you
accept such employment;

 

6

--------------------------------------------------------------------------------


 

•          Your termination is for cause;

 

•          A Change of Control occurs;

 

•          You are transferred from one ATK location to a different ATK
location;

 

•          Your position is eliminated and you are offered a comparable position
with ATK within the same geographic area;

 

•          You voluntarily terminate, resign, abandon your position (e.g.,
refuse to work until your termination date), or fail to return from an approved
leave of absence; or

 

•          You are not eligible on the effective date of your termination from
employment with ATK.

 

Even if severance benefits have commenced, all remaining benefits will be
forfeited and your severance benefit will be terminated automatically if ATK
determines in its sole discretion that:

 

•          You should have been disqualified or ineligible from receiving
benefits because of one of the conditions listed above;

 

•          You engage in any conduct that damages ATK’s business or defames or
slanders ATK’s name or business reputation; or

 

•          You violate any provisions of your signed general release.

 

Coordination with Employment Agreements and other separation benefits

 

ATK retains the right to enter into side agreements with you that amend your
rights under this Plan.  This Plan does not supersede any additional rights you
may have pursuant to an employment agreement, or under federal or state law. 
However, if you are entitled to any other severance or termination of employment
benefits, other than those provided by this Plan, then your benefits under this
Plan will be reduced by the amounts of such other payments.  In that event, if
such other payments are made at a time or in a form different from the time and
form for payments under this Plan, and residual amounts are payable under this
Plan, then such residual amounts shall be paid at the same time and in the same
form as such other payments. The severance benefits under this Plan are in lieu
of any benefits that may be available under ATK Severance Plan A and/or ATK
Severance Plan B; for Executives, this Plan governs severance benefits.

 

7

--------------------------------------------------------------------------------


 

Forms of severance benefit

 

If you meet the plan eligibility and benefit eligibility requirements contained
in this Plan and you are eligible for a severance benefit, your severance
benefit may include the following:

 


NOTICE


 

You will normally be given up to two weeks notice of your termination date. 
Unless otherwise directed by ATK, you are expected to work through your
termination date.  Failure to work during the notice period may disqualify you
from receiving severance benefits.  Layoff notification paperwork will include
the length of the notice period.  ATK retains the right to offer you two weeks’
pay in lieu of notice.

 


SEVERANCE PAYMENT


 

•                  Your severance payment will be paid in a lump sum and will
include: 

 

•                  For a Tier 1 Executive:

 

•                  An amount equal to 12 months (“Severance Period”) of base
salary, regardless of length of service or time in position,

 

•                  Plus an additional lump sum of $15,000.00 to offset the cost
of continuing health care coverage.

 

•                  For a Tier 2 Executive:

 

•                  An amount equal to two weeks of base salary for each full
year of continuous service with a minimum of 26 weeks and a maximum of 39 weeks
(“Severance Period”).  For example, a Tier 2 Executive with one year of service
is eligible for 26 weeks of base salary (minimum); a Tier 2 Executive with 14.5
years of service is eligible for 28 weeks of base salary (full years of service
multiplied by two weeks of base salary); and a Tier 2 executive with 21 years of
service is eligible for 39 weeks of base salary (maximum).

 

•                  Plus an additional lump sum of $8,000.00 to offset the cost
of continuing health care coverage.

 

•                  Your severance payment will be made no later than 2 ½ months
following the year of your termination.

 

Additional notes:

 

•          Taxes and other required or authorized payroll deductions will be
withheld.

 

•          None of your severance payment will be considered pensionable
earnings (for example, it is not “Earnings” or “Recognized Compensation”) for
purposes of any ATK qualified or non-qualified plan.

 

•          Severance payments will be reduced by payments made to you under any
other severance plans or employment agreement.

 

•          Any money you owe ATK that has not been repaid as of your termination
date will be withheld from your severance payment.

 

8

--------------------------------------------------------------------------------


 


OTHER SEVERANCE BENEFITS

 

Outplacement Services:  ATK will provide you with outplacement services, the
scope and provider of which will be determined by ATK.  You must utilize these
outplacement services within 6 months of your termination date.  You may not
receive a cash payment in lieu of this benefit.

 


NOTE

 

Stock Options/Restricted Stock/Performance Shares:  This Plan does not affect
how stock incentives or bonuses such as stock options, restricted stock, or
performance shares are treated at termination of employment.  The terms of your
individual stock agreements and the plans that govern stock incentives or
bonuses, such as stock options, restricted stock, or performance shares will
govern in the event of the termination of your employment.  Payments for stock
options, restricted stock and performance shares will not be deducted from your
severance benefit under this Plan.

 

9

--------------------------------------------------------------------------------


 

General provisions

 


YEAR OF SERVICE


 

For purposes of this Plan, a Tier 2 Executive’s severance payment amount is
based on full years of service with ATK.  Service includes continuous active
regular status employment measured from most recent hire date.  It may also
include service with a predecessor company, i.e. a company that is acquired by
ATK.  It does not include time worked as a temporary status employee,
independent contractor, temporary agency employee, consultant, etc. Service is
calculated as of the effective date of termination. 

 

If you are a Tier 2 Executive, any period of employment with a predecessor
company will only be included in the calculation of your severance benefit if
(1) you were employed by the predecessor company on the effective date of its
acquisition by ATK, (2) you are eligible to participate in ATK’s Executive
Incentive Program, and (3) your service with the predecessor company is not
specifically excluded by this Plan.  This Plan does not recognize previous
service with Olin Corporation. 

 


GENERAL RELEASE


 

You are required to sign a general release of all employment-related claims
prior to receiving any severance benefit.  This general release includes a
release of all claims and causes of action, arising, or which may have arisen,
out of or in connection with your employment or termination from employment with
ATK.    If you are eligible for a severance payment, you will have up to 45
calendar days to consider signing the general release.  After you sign the
general release, you will have up to 15 calendar days during which to rescind
the general release.  The specific length of the consideration period and
rescission period, if any, will be set in your individual general release.

 


POST-EMPLOYMENT RESTRICTIONS


 

Competition Restrictions.  In order to protect ATK’s legitimate interests,
including, but not limited to confidential information, trade secrets, and
customer/vendor relationships, you will not, during the Severance Period,
directly or indirectly, personally engage in, nor shall you own, manage,
operate, join, control, consult with, participate in the ownership, operation or
control of, be employed by, or be connected in any manner with any person or
entity that develops, manufactures, distributes, markets or sells services or
products competitive with those that ATK manufactures, markets or sells to any
customer anywhere in the world, during the Severance Period.  If during your
Severance Period, you wish to obtain other non-competitive employment, you agree
to meet and confer in good faith with ATK prior to accepting such employment. 
You will provide ATK with the name of any potential future employer and give ATK
the right to provide a copy of this provision to said potential employer.

 

Non-Solicitation.  During the Severance Period, you will not, directly or
indirectly solicit any of ATK’s employees for the purpose of hiring them or
inducing them to leave their employment with ATK, nor will you own, manage,
operate, join, control, consult with, participate in the ownership, management,
operation or control of, be employed by, or be connected in any manner with any
person or entity that engages in the conduct proscribed by this paragraph during
the Severance Period.

 

Breach.  If in ATK’s sole determination, you breach any of these Post-Employment
Restrictions, ATK will be entitled to injunctive relief in addition to any other
legal or equitable remedies.  At that time, ATK will immediately discontinue any
remaining severance benefits.  Further, ATK is entitled to repayment of the
percentage of your severance benefits providing consideration for these
provisions.  This percentage will be identified in your General Release of
Claims agreement.  

 

10

--------------------------------------------------------------------------------


 


BENEFIT PRORATE (RPT)


 

If on the date your employment terminates you are classified as a regular
part-time employee, your severance benefit is pro-rated, based on your current
base pay and average number of hours worked over the past six months. 

 


NON-DUPLICATION PROVISION


 

Full years of service is measured from your most recent hire date.  You will not
receive a severance benefit for any previous period of employment regardless of
whether you received severance under this Plan, an earlier ATK plan, or under
the plan of a predecessor or affiliated company.  If due to a unique
circumstance, you received severance pay or paid leave in lieu of service since
your most recent hire date under this Plan, an earlier ATK plan, or under the
plan of a predecessor or affiliated company, then the years of service used to
calculate the severance benefit amount you received will be subtracted from any
future severance benefit. 

 


MEDICAL OR DISABILITY LEAVE


 

Like other employees who are not actively at work for more than ninety days,
employees not at work due to a medical or disability leave are generally not
eligible for severance when their job position is eliminated.  If the leave of
absence qualifies for Short Term Disability or the employee is in the first six
months of Long Term Disability, and the employee is able to return to work prior
to exhausting Short Term Disability or the first six months of Long Term
Disability, but there is no job position to return to, then ATK may offer the
employee a severance benefit.

 


CHANGE OF CONTROL


 

A Change of Control occurs upon one or more of the following events:

 

•                  Acquisition by an individual, entity or group of 40 percent
or more of ATK’s stock.

 

•                  Consummation of a merger, consolidation or sale of all or
substantially all of ATK’s assets; however, such a transaction will not be
considered a Change of Control if ATK’s shareholders receive 60 percent or more
of the new corporation’s stock.

 

•                  A change in the majority of the Board of Directors.

 

•                  An approval by the shareholders of a liquidation or
dissolution of ATK.

 

•                  Any other circumstances the Board of Directors deems to be a
Change of Control.

 

A Change of Control does not result from ATK’s insolvency.

 

In the event of a Change of Control, this Plan may not be amended, changed, or
terminated for a period of one year from the effective date of the acquisition
or merger in a manner that would adversely affect eligible plan participants
unless 80 percent of such participants provide written consent.

 


PLAN MAY BE AMENDED OR TERMINATED


 

At any time prior to a Change of Control, ATK, through the P&C Committee of the
Board of Directors, has the sole discretion to change, amend or terminate this
Plan or to change the severance benefit available under the Plan at any time.

 

11

--------------------------------------------------------------------------------


 

Administration

 

The Employee Retirement Income Security Act of 1974 (ERISA) requires that you be
given certain information to help you answer administrative questions about the
Plan.  Also detailed in this section is the appeal process if your claim for
benefits is denied, as well as your legal rights under ERISA.

 

Name of Plan

ATK Plan 5A – Non-Health Welfare Benefit Plan for Non-Union Employees

 

 

Plan Sponsor and
Plan Administrator

Alliant Techsystems Inc.
5050 Lincoln Drive
Edina, MN 55436-1097
1-800-877-2072

 

 

Administration

Ultimate responsibility for administration of the Plan and interpretation of the
Plan’s provisions rests with ATK, acting through its officers and employees. The
PRC has the exclusive right to make final determinations regarding Plan
eligibility and to provide conclusive interpretation of Plan provisions.

 

The Senior Vice President Human Resources has appointed the Alliant Pension and
Retirement Committee (PRC) to decide appeals of denied claims (except that the
Personnel and Compensation Committee of the Board of Directors-the
“Committee”-has this responsibility for Section 16 officers).  The PRC (and the
Committee for Section 16 officers) has final discretionary authority to decide
claim appeals under this Plan.

 

Correspondence regarding the Plan should be directed to the
                                                Senior Vice President Human
Resources – MN01-1030
                                                at the company address shown
above.

 

 

Employer Identification Number

41-1672694

 

 

Plan Number

527 (Non Union)

 

 

Type of Plan

Welfare plan, Severance

 

 

Plan Eligibility

As defined in Eligibility section

 

 

Plan Funding

Unfunded – Benefits are paid from Employer’s general assets.

 

 

Plan Year

The Plan year begins on January 1 and ends on December 31.

 

 

Agent for Legal Process

General Counsel—MN01-1080
at the company address shown above
-or-
CT Corporation
405 Second Ave. So.
Minneapolis, MN  55401
Note:  CT Corporation has locations in every state.

 

12

--------------------------------------------------------------------------------


 

CLAIMS

 

If you believe you may be entitled to benefits, or you disagree with any
decision regarding your benefit, you should present a written claim / appeal to
ATK at the following address. (An oral claim or request for review is not
sufficient.)  

 

Alliant Techsystems Inc.
Attn: Senior Vice President, Human Resources – MN01-1030
5050 Lincoln Drive
Edina, MN 55436-1097
       1-800-277-8072



If you do not file a written claim or follow the claims procedures, you may give
up legal rights.



A Claim for Benefits

 

A “claim” for benefits is a request for benefits under the Plan filed in
accordance with the Plan’s claims procedures. To make a claim or request review
of a denied claim, you must file a written claim with ATK at the address shown
above.  An oral claim or request for review is not sufficient.

 

Steps in Filing a Claim

 

Time for Filing a Claim.  You must file your written claim with ATK within 1
year after the date you knew or reasonably should have known of the facts behind
your claim.

 

Filing a Claim.  You must file your claim with ATK at the address noted above. 
You must include the facts and arguments that you want considered during the
claims procedure.

 

Response from ATK.  Within 90 days of the date ATK receives your claim, you will
receive a written or electronic notice of the decision or a notice describing
the need for additional time (up to 90 additional days) to reach a decision.  If
ATK (or in the case of a Section 16 Officer, the Personnel and Compensation
Committee of the ATK Board of Directors (Committee)) notifies you that it needs
additional time, the notice will describe the special circumstances requiring
the extension and the date by which it expects to reach a decision.  If ATK (or
in the case of a Section 16 Officer, the Committee) denies your claim, in whole
or in part, you will receive a notice specifying the reasons, the Plan
provisions on which it is based, a description of additional material (if any)
needed to perfect the claim, your right to file a civil action under
section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), if your claim is denied upon review, and it will also explain
your right to request a review.

 

Steps in Filing Request for Review.

 

Time for Filing a Request for Review.  If ATK (or in the case of a Section 16
Officer, the Committee) denies your claim, you may request a review of your
claim by the ATK Pension and Retirement Committee (ATK PRC) (or in the case of a
Section 16 Officer, the Committee).  ATK must receive actual delivery of your
written request for review within 60 days after the date you receive notice that
your claim was denied.

 

Filing a Request for Review of a Denied Claim.  You may file a request for
review of a denied claim with ATK, which will be forwarded to the ATK PRC (or in
the case of a Section 16 Officer, the Committee). Your request must include
issues that you want considered in the review.  You may submit written comments,
documents, records, and other information relating to your claim.  Upon

 

13

--------------------------------------------------------------------------------


 

request, you are entitled to receive free of charge reasonable access to and
copies of the relevant documents, records, and information used in the claims
process.

 

Response from ATK PRC on Review. Within 60 days after the date ATK receives your
request, you will receive a written or electronic notice of the decision or a
notice describing the need for additional time (up to 60 additional days) to
reach a decision.  If you are notified that the PRC (or in the case of a
Section 16 Officer, the Committee) needs additional time, the notice will
describe the special circumstances requiring the extension and the date by which
it expects to reach a decision.  If the PRC (or in the case of a Section 16
Officer, the Committee) affirms the denial of your claim, in whole or in part,
you will receive a notice specifying the reasons, the Plan provisions on which
it is based, notice that upon request you are entitled to receive free of charge
reasonable access to and copies of the relevant documents, records, and
information used in the claims process, and your right to file a civil action
under section 502(a) of ERISA.

 

If the PRC Requests Further Information Regarding Your Claim on Review.  If the
PRC (or in the case of a Section 16 Officer, the Committee) determines it needs
further information to complete its review of your denied claim, you will
receive a written notice describing the additional information necessary to make
the decision.  You will then have 60 days from the date you receive the notice
requesting additional information to provide it to the PRC (or in the case of a
Section 16 Officer, the Committee).  The time between the date the PRC (or in
the case of a Section 16 Officer, the Committee) sends its request to you and
the date it receives the requested additional information from you shall not
count against the 60-day period in which the PRC (or in the case of a Section 16
Officer, the Committee) has to decide your claim on review.  If the PRC (or in
the case of a Section 16 Officer, the Committee) does not receive a response,
then the period by which the PRC (or in the case of a Section 16 Officer, the
Committee) must reach its decision shall be extended by the 60-day period
provided to you to submit the additional information.  Note:  If special
circumstances exist, this period may be further extended.

 

In General.  The PRC, or its designee (or in the case of a Section 16 Officer,
the Committee), will make all decisions on claims and review of claims.  With
respect to the review of original and denied claims, the PRC(or in the case of a
Section 16 Officer, the Committee)  has the sole discretion, final authority,
and responsibility to decide all factual and legal questions under the Plan. 
This includes interpreting and construing the Plan and any ambiguous or unclear
terms, and determining whether a claimant is eligible for benefits and the
amount of the benefits, if any, a claimant is entitled to receive.  The PRC (or
in the case of a Section 16 Officer, the Committee) may hold hearings and
reserves the right to delegate its authority to make decisions. The PRC (or in
the case of a Section 16 Officer, the Committee) may rely on any applicable
statute of limitations as a basis to deny a claim.  The PRC’s (or in the case of
a Section 16 Officer, the Committee’s) decisions are conclusive and binding on
all parties.  You may, at your own expense, have an attorney or representative
act on your behalf, but the PRC (or in the case of a Section 16 Officer, the
Committee) reserves the right to require a written authorization for a person to
act on your behalf.

 

Time Periods.  The time period for review of your claim begins to run on the
date ATK receives your written claim.  Similarly, if you file a timely request
for review, the review period begins to run on the date ATK receives your
written request.  In both cases, the time period begins to run regardless of
whether you submit comments or information that you would like to be considered
on review.

 

Limitations Period.  If you file your claim within the required time, complete
the entire claims procedure, and the PRC(or in the case of a Section 16 Officer,
the Committee) denies your claim after you request a review, you may sue over
your claim (unless you have executed a release on your claim).  You must,
however, commence that suit within 30 months after you knew or reasonably should
have known of the facts behind your claim or, if earlier, within 6 months after
the claims procedure is completed. 

 

14

--------------------------------------------------------------------------------


 

Exhaustion of Administrative Remedies.  Before commencing legal action to
recover benefits, or to enforce or clarify rights, you must completely exhaust
the Plan’s claim and review procedures.

 

Administrative Safeguards.  The Plan uses the claims procedures outlined herein
and the review by the PRC (or in the case of a Section 16 Officer, the
Committee) as administrative processes and safeguards to ensure that the Plan’s
provisions are correctly and consistently applied.

 

15

--------------------------------------------------------------------------------


 

The PRC (or in the case of a Section 16 Officer, the Committee) has the sole
discretion, authority, and responsibility to decide all factual and legal
questions under the Plan.  This includes interpreting and construing the plan
document and any ambiguous or unclear terms within the plan document, and
determining whether a claimant is eligible for benefits under the Plan and the
amount of the benefits, if any, a claimant is entitled to receive.  The PRC’s
(or in the case of a Section 16 Officer, the Committee’s) decisions are
conclusive and binding on all parties.

 

Your legal rights.  As a participant in this Plan, you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA).  ERISA requires that all Plan participants shall be entitled to:

 

•          Examine all Plan documents, including insurance contracts and
collective bargaining agreements that govern the Plan, and a copy of the latest
annual report (Form 5500) filed by the Plan with the U.S. Department of Labor
and available at the Public Disclosure Room of the Employee Benefits Security
Administration (“EBSA”).  These documents are available for inspection at no
charge in the Plan Administrator’s office, and other specified locations, such
as worksites and union halls.

 

•          Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report
(Form 5500 Series) and updated summary plan description.  The Plan Administrator
may charge a reasonable amount for the copies.

 

•          Receive a summary of the annual financial report for any plan that
pertains to you.  The Plan Administrator is required to furnish you with
financial summaries called Summary Annual Reports (SARs).

 

Prudent Actions By Plan Fiduciaries

 

In addition to creating certain rights for plan participants, ERISA imposes
certain duties on the people who are responsible for the operation of the
employee benefit plans.  The people who operate your plan, called “fiduciaries”
of the plan, have a duty to do so prudently and in the interest of you and other
plan participants and beneficiaries.

 

No one including your employer, your union, or and other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this as done, to obtain copies of documents
relating to the decision without charges and to appeal any denial, all within
certain time schedules. 

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request in writing a copy of plan documents or the latest
annual report from the plan and do not receive them within 30 days, you may file
suit in Federal court.  In such a case, the court may require the Plan
Administrator to provide the materials to you and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. 

 

16

--------------------------------------------------------------------------------


 

If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.  In addition, if you disagree
with the Plan’s decision or lack thereof concerning the qualified status of a
domestic relations order or a medical child support order, you may file suit in
Federal court.  If it should happen that the Plan fiduciaries misuse the Plan’s
money, or if you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in
Federal court.  The court will decide who should pay court costs and legal
fees.  If you are successful, the court may order the person or entity you have
sued to pay these costs and fees.  If you lose, the court may order you to pay
these costs and fees (for example, if the court finds your claim frivolous).

 

Assistance With Your Questions

 

If you have any questions about your benefits, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest area office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefit Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington DC 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

17

--------------------------------------------------------------------------------


 

Appendix A

 

[Form for Executive Severance Plan Release]

 

Draft to be completed with Individual facts.

 

SEPARATION AGREEMENT

 

AND

 

GENERAL RELEASE OF CLAIMS

 

This Separation Agreement and General Release of Claims (“Agreement” or “General
Release”) is made and entered into by and between [employee name], on behalf of
his agents, assigns, heirs, executors, administrators, attorneys and
representatives (“I,” “me,” “Employee”), and Alliant Techsystems Inc., a
Delaware corporation, any related corporations or affiliates, subsidiaries,
predecessors, successors and assigns, present or former officers, directors,
shareholders, board members, agents, employees, and attorneys, whether in their
individual or official capacities, delegates, benefit plans and plan
administrators, and insurers (“Company” or “ATK”).

 

WHEREAS, ATK and I have mutually agreed that my employment shall terminate as
provided in this General Release.  In consideration of my signing and complying
with this General Release, ATK agrees to provide me with certain payments and
other valuable consideration described below.  Further, ATK and I desire to
resolve and settle any and all potential disputes or claims related to my
employment or termination of employment.

 

WHEREAS, ATK has expended significant time and money on promotion, advertising,
and the development of goodwill and a sound business reputation through which it
has developed a list of customers and spent time and resources to learn the
customers’ needs for ATK’s services and products.  This information is valuable,
special and unique assets of ATK’s business, which I acknowledge constitutes
confidential information.

 

WHEREAS, ATK has expended significant time and money on technology, research,
and development through which it has developed products, processes, technologies
and services, that are valuable, special and unique assets of ATK’s business,
which I acknowledge constitutes confidential information.

 

WHEREAS, the disclosure to or use by third parties of any of ATK’s confidential
or proprietary information, trade secrets, or my unauthorized use of such
information would seriously harm ATK’s business and cause monetary loss that
would be difficult, if not impossible, to measure.

 

THEREFORE, ATK and I mutually agree to the following terms and conditions:

 

A-1

--------------------------------------------------------------------------------


 

1.                                       Termination of Employment.  I
understand my employment with ATK is terminated effective [termination date].

 

(a)                                  Final Paycheck.  My final paycheck will
include all salary earned through the effective date of the termination of my
employment with ATK.  ATK will also pay me for any accrued, but unused
vacation/PTO [or draw down of PTO].

 

(b)                                 Restricted Stock.  I do not have any
unvested and outstanding restricted stock grants. Note:  complete depending on
circumstances.

 

(c)                                  Performance Share Incentive Stock.  [draft
to person’s facts; example: I have xx Performance Share Agreements.  In
accordance with these Performance Award Agreements, I understand that I will
receive a prorated number of the performance shares based on the amount active
service time during the applicable fiscal year.  Specifically:

 

(i)                                                                                        
For the Performance Award Agreement dated April 1, 2004, for the fiscal year
2005-2007 three-year period, the award will receive the total earned amount.

 

(ii)                                                                                     
For the Performance Award Agreement dated xx for fiscal year 200x – 200x xx-year
period, the award will be prorated [fraction] of total earned amount.

 

ATK expects to make payment of these awards following the completion of the
performance periods which ATK currently expects to be in May after each of those
periods.  The amount of the payment depends on whether and to what extent ATK
meets the objectives set when that performance share grant was made.

 

(d)                                 Stock Options.  Any unvested (not
exercisable) stock options will forfeit.  All stock options that are exercisable
on my termination date remain exercisable until the earlier of (i) the option’s
expiration date under the Non-qualified Stock Option Agreement from which it was
granted, or (ii) three years from my termination date.  All terms of the
Non-qualified Stock Option Agreement(s) apply.

 

(e)                                  Deferred Compensation.  Any compensation I
deferred under the Alliant Techsystems Inc. Nonqualified Deferred Compensation
Plan (or predecessor plan) shall be paid in accordance with my pre-selected
distribution options and the terms of that plan.

 

2.                                       Severance Benefits.  In exchange for
the promises contained herein, and after the applicable rescission period has
elapsed, ATK will provide me with the severance benefits contained in the
Executive Severance Plan and with any additional benefits identified in this
Paragraph 2 (together referred to as “Severance Benefits”):

 

(a)                                  Severance Pay.  I am eligible to receive a
single lump-sum severance payment in the amount of $xxxxx, which is equal to
[xxx] weeks of my base pay.  This severance payment will be subject to all
applicable withholdings and will be taxable as payroll wages.  No 401k

 

A-2

--------------------------------------------------------------------------------


 

deductions will be taken from the payment nor is it pensionable earnings (for
example, it is not “Earnings” or “Recognized Compensation”) for purposes of any
ATK qualified or non-qualified employee benefits plans.

 

(b)                                 Additional Lump Sum.  I am eligible to
receive a single lump-sum payment in the amount of $8,000.00 to offset the cost
of continuing health care coverage.  This amount will be subject to all
applicable withholdings and will be taxable as payroll wages.  No 401k
deductions will be taken from the payment nor is it pensionable earnings (for
example, it is not “Earnings” or “Recognized Compensation”) for purposes of any
ATK qualified or non-qualified employee benefits plans.

 

(c)                                  Executive Incentive Plan.  I will be
eligible to receive an Executive Incentive Plan (EIP) payment for Fiscal-Year
200x.  Such payment will be prorated based on my xx months of employment in FY0x
and based solely on the actual corporate performance as established in the
beginning of such fiscal year, with no discretionary adjustment made to it. 
This amount will be paid in a single lump sum payment in cash (or deferred if
the Nonqualifed Deferred Compensation Plan provides for this a previously
elected deferral) at the time all other EIP participants receive payment.

 

(d)                                 Outplacement Services.  I will be entitled
to participate in executive level outplacement services through Lee Hecht
Harrison.

 

(e)                                  Independent Consideration.  I am only
eligible for Severance Benefits because I have signed and not revoked this
General Release.  I acknowledge that I am not otherwise entitled to receive such
additional and valuable consideration.  By my signature on this General Release,
I waive all rights to any other benefits or cash payment.  Further, I agree that
these Severance Benefits are adequate consideration for my promises herein.

 

3.                                       Post Employment Restrictions.

 

(a)                                  Confidentiality and Non-Disparagement.  I
acknowledge that in the course of my employment with ATK, I have had access to
confidential information and trade secrets.  I agree to maintain the
confidentiality of ATK’s confidential information and trade secrets.  I will not
disclose or otherwise make available to any person, company, or other party
confidential information or trade secrets.  Further, I agree not to make any
disparaging or defamatory comments about any ATK employee, director, or officer,
the Company, or any aspect of my employment or termination from employment with
ATK. 

 

(b)                                 Competition Restrictions.  From [date
through date – 6 months - 12 months], I agree, I will not directly or
indirectly, personally engage in, nor own, manage, operate, join, control,
consult with, participate in the ownership, operation or control of, be employed
by any person or entity that develops, manufactures, distributes, markets or
sells services or products competitive with those that ATK manufactures, markets
or sells to any customer anywhere in the world.  If during this restricted
period I wish to obtain other non-competitive employment, I agree to meet and
confer in good faith with ATK, prior to accepting such employment.  I will

 

A-3

--------------------------------------------------------------------------------


 

provide ATK with the name of any potential future employer and give ATK the
right to provide a copy of this provision to said potential employer.

 

(c)                            Non-solicitation.  From [date through date – 6
months - 12 months], I will not, directly or indirectly solicit any of ATK’s
employees for the purpose of hiring them or inducing them to leave their
employment with ATK, nor will I own manage, operate, join, control, consult
with, participate in the ownership, management, operation or control of, be
employed by, or be connected in any manner with any person or entity that
engages in the conduct proscribed by this paragraph during the restricted
period.

 

(d)                           Breach of Post-Employment Restrictions.  If I
breach any of my obligations under this Paragraph 3, then I will not be entitled
to, and shall return, 25 percent of the Severance Pay provided in Paragraph
2(a).  ATK will be entitled to attorney’s fees and costs incurred in seeking
injunctive relief and damages including collecting the repayment of applicable
consideration.  Such action on the part of ATK will not in any way effect the
enforceability of my General Release of Claims provided in Paragraph 5, which is
adequately supported by the remaining Severance Benefits provided in Paragraph
2.

 

4.                                       Return of ATK Property.  Prior to my
last day of employment, I agree to return all ATK property in my possession or
control including, but not limited to, confidential or proprietary information,
credit card, computer, documents, records, correspondence, identification badge,
files, keys, software, and equipment.  Further, I agree to repay to ATK any
amounts that I owe for personal credit card expenses, wage advances, employee
store purchases, and used, but unaccrued, vacation/PTO time.  These debts may be
withheld from my severance payment, if any.

 

5.                                       General Release of Claims.  Except as
stated in Paragraph 7, I hereby release and forever discharge ATK from all
claims and causes of action, whether I currently have knowledge of such claims
and causes of action, arising, or which may have arisen, out of or in connection
with my employment or termination of employment with ATK.  This includes, but is
not limited to claims, demands or actions arising under any federal or state law
such as the Age Discrimination in Employment Act (“ADEA”), the Older Workers
Benefit Protection Act (“OWBPA”), Title VII of the Civil Rights Act of 1964
(“Title VII”), the Americans with Disabilities Act (“ADA”), the Family Medical
Leave Act (“FMLA”), the Employee Retirement Income Security Act of 1978
(“ERISA”), the Worker Adjustment Retraining and Notification Act (“WARN”), the
Fair Labor Standards Act (“FLSA”), the National Labor Relations Act (“NLRA”),
the Occupational Safety and Health Act (“OSHA”), the Rehabilitation Act, the
Minnesota Human Rights Act, and Minn. Stat. Chap. 181, all as amended.

 

This General Release includes any state human rights or fair employment
practices act, or any other federal, state or local statute, ordinance,
regulation or order regarding conditions of employment, compensation for
employment, termination of employment, or discrimination or harassment in
employment on the basis of age, gender, race, religion, disability, national
origin, sexual orientation, or any other protected characteristic, and the
common law of any state.

 

A-4

--------------------------------------------------------------------------------


 

I further understand that this General Release extends to all claims which I may
have as of this date against ATK based upon statutory or common law claims for
breach of contract, breach of employee handbooks or other policies, breach of
promises, fraud, wrongful discharge, defamation, emotional distress,
whistleblower claims, negligence, assault, battery, or any other theory, whether
legal or equitable.

 

I agree that this General Release includes all damages available under any
theory of recovery, including, without limitation, any compensatory damages
(including all forms of back-pay or front-pay), attorneys’ fees, liquidated
damages, punitive damages, treble damages, emotional distress damages, pain and
suffering damages, consequential damages, incidental damages, statutory fines or
penalties, and/or costs or disbursements.  Except as stated in Paragraph 7, I am
completely and fully waiving any rights under the above stated statutes,
regulations, laws, or legal or equitable theories.

 

6.                                       Breach of General Release of Claims. 
If I breach any provision of the General Release of Claims provided in Paragraph
5, then I will not be entitled to, and shall return, 75 percent of the Severance
Pay provided in Paragraph 2(a).  ATK will be entitled to attorney’s fees and
costs incurred in its defense including collecting the repayment of applicable
consideration.  Such action on the part of ATK will not in any way effect the
enforceability of the Post-Employment Restrictions provided in Paragraph 3,
which are adequately supported by the remaining Severance Benefits provided in
Paragraph 2.

 

7.                                       Exclusions from General Release.  I am
not waiving my right to enforce the terms of this General Release or to
challenge the knowing and voluntary nature of this General Release under the
ADEA as amended; or my right to assert claims that are based on events that
happen after this General Release becomes effective.  I agree that ATK reserves
any and all defenses, which it has or might have against any claims brought by
me.  This includes, but is not limited to, ATK’s right to seek available costs
and attorneys’ fees, and to have any money or other damages that might be
awarded to me, reduced by the amount of money paid to me pursuant to this
General Release.  Nothing in this General Release interferes with my right to
file a charge with the Equal Employment Opportunity Commission (“EEOC”), or to
participate in an EEOC investigation or proceeding.  Nevertheless, I understand
that I have waived my right to recover any individual relief or money damages,
which may be awarded on such a charge. 

 

8.                                       Right to Revoke.  This General Release
does not become effective for a period of fifteen (15) days after I sign it and
I have the right to cancel it during that time.  Any decision to revoke this
General Release must be made in writing and hand-delivered to ATK or, if sent by
mail, postmarked within the fifteen (15) day time period and addressed to [name
and title], Alliant Techsystems Inc., 5050 Lincoln Drive, Edina, MN 55436.  I
understand that if I decide to revoke this General Release, I will not be
entitled to any Severance Benefits.

 

9.                                       Unemployment Compensation Benefits.  If
I apply for unemployment compensation, ATK will not challenge my entitlement to
such benefits.  I understand that ATK does not decide whether I am eligible for
unemployment compensation benefits, or the amount of the benefit.

 

A-5

--------------------------------------------------------------------------------


 

10.                                 No Wrongdoing.  By entering into this
General Release, ATK does not admit that it has acted wrongfully with respect to
my employment or that I have any rights or claims against it.

 

11.                                 No Adequate Remedy at Law.  I acknowledge
and agree that my breach of the Post-Employment Restrictions provided in
Paragraph 3 would cause irreparable harm to Company and the remedy at law would
be inadequate.  Accordingly, if I violate such Paragraph, ATK is entitled to
injunctive relief in addition to any other legal or equitable remedies.

 

12.                                 Choice of Law and Venue.  The terms of this
General Release will be governed by the laws of Minnesota (without regard to
conflict of laws principles).  Any legal action to enforce this General Release
shall be brought in a competent court of law in Hennepin, County.

 

13.                                 Severability.  If any of the terms of this
General Release are deemed to be invalid or unenforceable by a court of law, the
validity and enforceability of the remaining provisions of this General Release
will not in any way be affected or impaired thereby.  In the event that any
court having jurisdiction of the parties should determine that any or the
post-employment restrictions set forth in Paragraph 3 of this General Release
are overbroad or otherwise invalid in any respect, I acknowledge and agree that
the court so holding shall construe those provision to cover only that scope,
duration or extent of those activities which may validly and enforceably be
restricted, and shall enforce the restrictions as so construed.  The parties
acknowledge that uncertainty of the law in this respect and expressly stipulate
that this Agreement shall be construed in a manner which renders its provisions
valid and enforceable to the maximum extent (not exceeding its express terms)
possible under applicable law.

 

14.                                 No Assignment.  This General Release is
personal to me and I cannot assign it to any other person or entity.

 

15.                                 Attorneys’ Fees.  I understand that I am
responsible to pay my own costs and attorneys’ fees, if any, that I incurred in
consulting with an attorney about this General Release.

 

16.                                 Entire Agreement.  This General Release
constitutes the entire agreement between ATK and me regarding the subject matter
included in this document.  I agree that there are no promises or understandings
outside of this General Release, except with respect to my continuing
obligations not to reveal ATK’s proprietary, confidential, and trade secret
information, as well as my obligations to maintain the confidentiality of secret
or top secret information.  This General Release supercedes and replaces all
prior or contemporaneous discussions, negotiations or General Releases, whether
written or oral, except as set forth herein.  Any modification or addition to
this General Release must be in writing, signed by an officer of ATK and me.

 

17.                                 Eligibility and Opportunity to Review.

 

(a)                                  All employees who are eligible to
participate in the Executive Severance Plan must execute a release of claims in
order to receive Severance Benefits.

 

(b)                                 I certify that I am signing this General
Release voluntarily and with full knowledge of its consequences.  I understand
that I have at least twenty-one (21) days from the

 

A-6

--------------------------------------------------------------------------------


 

date I received this General Release to consider it, and that I do not have to
sign it before the end of the twenty-one (21) day period.  I am advised to use
this time to consult with an attorney prior to executing this General Release.

 

(c)                                  I understand that the offer to accept this
General Release remains open for twenty-one (21) days.  If I have not signed
this General Release within twenty-one (21) days of receiving it, then this
offer expires and ATK will be under no obligation to accept this General Release
or to provide me any Severance Benefits.

 

18.                               Understanding and Acknowledgement.  I
understand all of the terms of this General Release and have not relied on any
oral statements or explanation by ATK.  I have had adequate time to consult with
legal counsel and to consider whether to sign this sign this General Release,
and I am signing it knowingly and voluntarily.

 

IN WITNESS WHEREOF, Employee has executed this General Release by his signature
below.

 

Date:

 

 

[Insert employee name]

 

 

 

 

 

 

 

 

Employee’s Signature

 

A-7

--------------------------------------------------------------------------------